NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
PRIMAX ELECTRONICS, LTD.,
Plaintiff-AppelZee,
V.
KYE SYSTEMS AMERICA CORP.,
Defendan,t-Appellant.
2010-1383
Appea1 from the United States District Court for the
Centra1 District of California in case no. 09-CV-2821,
Judge R. Gary K1ausner.
ON MOTION
ORDER
Upon consideration of the unopposed motion to volun-
tarily dismiss this appea1,
IT ls ORDERED TH_A'1‘:
(1) The motion is granted
(2) Each side shall bear its own costs.

PRIMAX ELECTRONICS V. KYE SYSTEMS
FOR THE COURT
 1 6 win /s/ Jan Horba1y
Date J an Horbaly
Clerk
cc: E. Patrick E11isen, Esq.
Wi1Iiam J. Robinson, Esq.
s20
Issued As A Mandate:  1 6 
"-ass2§.F§kPZwst=q~"
see re sum
.lAN HORBALY
CLERK